DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Attorney of Record, Mr. John R. Mattingly (Reg. #30,293) on 3/16/2022.  Examiner thanks Applicant’s representative for the significant time Applicant’s representative spent discussing the specification, figures and claim language with Examiner to come to this resolution.

The application is amended as follows:

Listing of Claims:
The Listing of Claims replaces all prior versions and listings of claims in the application:

IN THE CLAIMS 
1.	(Currently amended)  A computer system, comprising: 
managing data and being coupled to a local storage system and a remote storage system, 
	the at least one computer is configured to:
	execute writing and reading of the data to and from a terminal coupled to the computer system;
	execute writing and reading of the data to and from the local storage system and the remote storage system; and
	obtain logs related to data read requests including data read requests of stub files;
	store, in a memory:
		definition information indicating previously defined file size range identifications (IDs) for a plurality of ranges of respective file size ranges and indicating a plurality of extension type IDs of respective file extensions,
		read request log data of the logs related to data read requests including a plurality of entries for respective read requests, each entry indicating at least the extension type ID, size, offset indicating a starting point of a data read range of a read target file, and a read size, and
		analysis information for managing results of analysis using the read log information including a plurality of entries, each entry indicating at least a file size range ID, extension type ID, and a recall size, 
and determine that the target data is data of a stub file that is not stored in the local storage system, the read request including a file size, file extension type, a first read amount of data and an offset,
	convert the offset in the read request to a first size range ID which is one of the file size range IDs based on the definition information and convert the file extension type in the read request to a first extension type ID which is one of the extension type IDs based on the definition information,
	use a combination of the first extension type ID and the first size range ID as access characteristics to analyze the analysis information to determine an entry of the plurality of entries of the analysis information matching the first extension type ID and the first size range ID and determine the recall size of the target data from the entry that matches, 
	send a request to the remote storage system that includes the first extension type ID, the first size range ID, the offset, and the determined recall size of the read target file, and
	receive the data of the target data from the remote storage system and store the received target data in the local storage system.
	wherein the at least one computer is further configured to:
	analyze the target access characteristics to calculate a first data amount, a second data amount, and a third data amount, the first data amount indicates a difference between a second read amount of the data corresponding to the target access characteristics obtained from the remote storage system and the first read amount of the data corresponding to the target access characteristics of the read request by the terminal, the second data amount indicates a volume of the data corresponding to the target access characteristics stored in the local storage system in a case of receiving the read request, and a third data amount indicates a volume of the data corresponding to the target access characteristics, which was not stored in the local storage system in a case of receiving the read request; and
	determine the recall size of the target access characteristics on the basis of the first data amount, the second data amount, and the third data amount.

2.	(Canceled)  

3.	(Canceled).

4.	(Canceled)  

5.	(Currently amended)  An access control method being executed by a computer system including at least one computermanaging data and including an arithmetic device, a storage device coupled to the arithmetic device, and a connection interface coupled to the arithmetic device, the computer system being coupled to a local storage system and a remote storage system, the access control method comprising:
	executing writing and reading of the data to and from a terminal coupled to the computer system;
	executing writing and reading of the data to and from the local storage system and the remote storage system;
	obtaining logs related to data read requests including data read requests of stub files;
	storing, in a memory:
		definition information indicating previously defined file size range identifications (IDs) for a plurality of ranges of respective file size ranges and indicating a plurality of extension type IDs of respective file extensions,
		read request log data of the logs related to data read requests including a plurality of entries for respective read requests, each entry indicating at least the extension type ID, size, offset indicating 
a starting point of a data read range of a read target file, and a read size,
		analysis information for managing results of analysis using the read log information including a plurality of entries, each entry indicating at least a file size range ID, extension type ID, and a recall size,
	receiving a read request of target data and determine that the target data is data of a stub file that is not stored in the local storage system, the read request including a file size, file extension type, read amount of data and an offset;
	converting the offset in the read request to a first size range ID which is one of the file size range IDs based on the definition information and convert the file extension type in the read request to a first extension type ID which is one of the extension type IDs based on the definition information;
	using a combination of the first extension type ID and the first size range ID as access characteristics to analyze the analysis information to determine an entry of the plurality of entries of the analysis information matching the first extension type ID and the first size range ID and determine the recall size of the target data from the entry that matches, 
	analyzing, the target access characteristics to calculate a first data amount, a second data amount, and a third data amount, the first data amount indicates a difference between a read amount of the data corresponding to the target access characteristics obtained from the remote storage system and a read amount of the data corresponding to the target access characteristics by the terminal, the second data amount indicates a volume of the data corresponding to the target access characteristics stored in the local storage system in a case where the read request was received, and the third data amount indicates a volume of the data corresponding to the target access characteristics, which was not stored in the local storage system in a case where the read request was received,
	determining the recall size of the target access characteristics on the basis of the first data amount, the second data amount, and the third data amount,

	sending a request to the remote storage system that includes the first extension type ID, the first size range ID, the offset, and the determined recall size of the read target file, and
	receiving the data of the target data from the remote storage system and store the received target data in the local storage system.


6.	(Canceled).  

7.	(Canceled).

8.	(Canceled).	

Allowable Subject Matter
The claim amendments render the 35 U.S.C. 112(f) interpretation of claim 1 and the 35 U.S.C. 112(b) rejections of the claims moot, therefore they have been withdrawn.  Similarly, the claim amendments overcome the 35 U.S.C. 103 rejections of the claims, therefore the 35 U.S.C. 103 rejections of the claims have been withdrawn.  Claims 1 and 5 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent claims 1 and 5 are considered allowable when reading the claims in light of the specification, as per MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999) because no reference alone or in combination with another reference discloses nor suggests the independent claim limitations.  The closest reference Examiner found was U.S. Pub. No. 2006/0129537, however, the cited reference does not disclose determining a recall size in the manner recited in the rolled up limitations of now canceled dependent claim 2.
During several telephonic interviews with applicant’s attorney, Mr. John R. Mattingly (Reg. #30,293) concluding on 3/14/2022, the examiner and applicant’s representative discussed dependent claim 2 limitations as it applies to the specification in the background and summary of the invention sections, particularly the sections concerning controlling a read amount of files from a remote storage system so that performance of accessing files is maintained, the position was persuasive. An amendment incorporating the limitations of dependent claim 2 into the independent claims was agreed to on 3/16/2022. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY G GEMIGNANI whose telephone number is (571)272-1018. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain T Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.G.G./Examiner, Art Unit 2154                                                                                                                                                                                                        
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154